Exhibit 10.3

Execution 4/13/06

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of April 13, 2006 (the
“Closing Date”) and is entered into by and between TRANSORAL PHARMACEUTICALS,
INC., a Delaware corporation (hereinafter referred to as the “Borrower”), with
its chief executive office and principal place of business located at 1003 West
Cutting Blvd., Suite 110, Point Richmond, California 94804, and HERCULES
TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (“Lender”), with its
principal place of business located at 525 University Avenue, Suite 700, Palo
Alto, CA 94301.

RECITALS

WHEREAS, Borrower has requested Lender to make available to Borrower a loan in
an aggregate principal amount of up to Ten Million Dollars ($10,000,000) (the
“Loan”); and

WHEREAS, Lender is willing to make the Loan on the terms and conditions set
forth in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower and Lender agree as follows:

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

1.1. Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among the
Lender, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which is intended to perfect Lender’s
security interest in any of the Collateral.

“Advance” means any funds advanced under this Agreement.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Lender
in substantially the form of Exhibit A.

“Agreement” means this Loan and Security Agreement, as the same may from time to
time be amended, modified, supplemented or restated from time to time in
accordance with the terms hereof.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

“Cash” means all cash and liquid funds.

“Closing Date” has the meaning given to it in the preamble to this Agreement.

“Collateral” means the property described in Section 3.

“Commitment Fee” means $25,000.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit



--------------------------------------------------------------------------------

cards or merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a state,
commonwealth or other jurisdiction in the United States.

“Event of Default” has the meaning given to it in Section 9.

“Facility Fee” means seventy-five hundredths of one percent (0.75%) of the
Maximum Loan Amount, which fee is due to Lender on the Closing Date.

“Financial Statements” has the meaning given to it in Section 7.1.

“Fully Diluted Capitalization” means, at any given time, the number of shares of
Borrower’s (i) common stock issued and outstanding, and (ii) common stock
ultimately issuable upon conversion, exercise or exchange of any outstanding
rights to purchase Borrower’s capital stock, including preferred stock, options,
warrants, employee stock plans and convertible debt.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including reimbursement and other
obligations with respect to surety bonds and letters of credit, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) all capital lease obligations, and (d) all Contingent Obligations.

“Intellectual Property” means all Copyrights; Trademarks; Patents; Licenses;
trade secrets and inventions; Borrower’s applications therefor and reissues,
extensions, or renewals thereof; and Borrower’s goodwill associated with any of
the foregoing, together with Borrower’s rights to sue for past, present and
future infringement of Intellectual Property and the goodwill associated
therewith.

“Interest Rate” means, for each Advance, the prime rate as reported in The Wall
Street Journal on the Advance Date for such Advance plus 2.69%.

“Investment” shall mean the purchase or acquisition of any capital stock, equity
interest, or any obligations or other securities of, or any interest in, any
Person, or the extension of any advance, loan, extension of credit or capital
contribution to, or any other investment in, any Person.

 

2



--------------------------------------------------------------------------------

“Joinder Agreements” means for each Domestic Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto.

“Lender” has the meaning given to it in the preamble to this Agreement.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.

“Loan” has the meaning given to it in the recitals to this Agreement.

“Loan Documents” means this Agreement, the Notes, Account Control Agreements,
Joinder Agreements, all UCC Financing Statements, the Warrant, and any other
documents executed in connection with the Secured Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets, or condition (financial or otherwise)
of Borrower; or (ii) the ability of Borrower to perform the Secured Obligations
in accordance with the terms of the Loan Documents, or the ability of Lender to
enforce any of its rights or remedies with respect to the Secured Obligations or
under the Loan Documents; or (iii) the Collateral or Lender’s Liens on the
Collateral or the priority of such Liens.

“Maturity Date” means October 1, 2009.

“Maximum Loan Amount” means $4,000,000 before Lender has received evidence that
Borrower’s insomnia compound has received positive Phase II data, in Lender’s
reasonable discretion, and $10,000,000 thereafter.

“Maximum Rate” shall have the meaning assigned to such term in Section 2.5.

“Merger” means (i) any reorganization, recapitalization, consolidation or merger
(or similar transaction or series of related transactions) of Borrower, in which
the holders of Borrower’s outstanding shares immediately before consummation of
such transaction or series of related transactions do not, immediately after
consummation of such transaction or series of related transactions, retain
shares representing at least fifty percent (50%) of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent of such surviving entity if such surviving entity is wholly owned by such
parent), in each case without regard to whether Borrower is the surviving
entity; (ii) the acquisition, directly or indirectly, beneficially or of record,
of 50% of the voting capital stock of Borrower by any “person” (as such term is
used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934), whether
through a transaction or a series of related transactions unless holders of
Borrower’s outstanding shares immediately before consummation of such
transaction or series of related transactions, retain shares representing at
least fifty percent (50%) of the voting power of the Borrower; (iii) any
bona-fide equity financing by Borrower of its capital stock in which the
“post-money” valuation of Borrower (determined by multiplying the per share
price of securities sold or issued in such transaction by the Fully Diluted
Capitalization as of the date of consummation of such transaction) is less than
40% of the Borrower’s current valuation (determined by multiplying the per share
price of securities sold or issued in the most recent bona-fide equity financing
prior to the Closing Date by the Fully Diluted Capitalization as of the Closing
Date); (iii); (iv) the sale, lease, license or transfer of all or substantially
all of the assets of Borrower or (v) acquisition by Borrower of all or
substantially all of the capital stock or assets of another Person, provided
however, that in all cases a Subsidiary may be merged into Borrower without
constituting a “Merger.”

 

3



--------------------------------------------------------------------------------

“Next Event” means the closing of Borrower’s next round of private equity
financing which first becomes effective after the Closing Date.

“Notes” means the Promissory Notes in substantially the form of Exhibit B.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

“Permitted Indebtedness” means: (a) Indebtedness of Borrower in favor of Lender
arising under this Agreement or any other Loan Document; (b) Indebtedness
existing on the Closing Date and disclosed in Schedule 1A; (c) Indebtedness
secured by a lien described in clause (vi) of the defined term “Permitted
Liens,” provided such Indebtedness does not exceed the lesser of the cost or
fair market value of the equipment financed with such Indebtedness;
(d) Indebtedness to trade creditors incurred in the ordinary course of business,
including Indebtedness incurred in the ordinary course of business with
corporate credit cards; (e) Indebtedness that also constitutes a Permitted
Investment; (f) Indebtedness owing to a financial institution in connection with
an accounts receivable financing facility on terms reasonably acceptable to
Lender, in any case secured only by such accounts receivable; (g) Indebtedness
of holders subordinated on terms reasonably satisfactory to Lender; (h) other
Indebtedness in an amount not to exceed $20,000 outstanding at any time, and
(i) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose materially more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

“Permitted Investment” means: (a) Investments existing on the Closing Date
disclosed in Schedule 1B; (b)(i) Marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one year from the date of creation
thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) certificates
of deposit issued by any bank with assets of at least $500,000,000 maturing no
more than one year from the date of investment therein, and (iv) money market
accounts, deposit accounts and investment accounts; (c) Investments accepted in
connection with Permitted Transfers; (d) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of
Borrower’s business; (e) Investments consisting of notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not affiliates, in the ordinary course of business, provided that this
subparagraph (f) shall not apply to Investments of Borrower in any Subsidiary;
(f) Investments in Subsidiaries not to exceed $250,000 in the aggregate in any
fiscal year, or of Subsidiaries in Borrower; (g) Investments consisting of the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of Borrower; (h) Investments consisting of
travel advances and employee relocation loans and other employee loans and
advances in the ordinary course of business; (i) additional Investments which do
not exceed $250,000 in the aggregate in any fiscal year; (j) Investments made
pursuant to Borrower’s existing investment policy which has been approved by
Lender attached hereto as Exhibit H; and (k) Joint ventures or strategic
alliances in the ordinary course of Borrower’s business consisting of the
nonexclusive licensing of technology, the development of technology or the
providing of technical support, provided that any cash Investments by Borrower
do not exceed $250,000 in the aggregate in any fiscal year.

 

4



--------------------------------------------------------------------------------

“Permitted Liens” means any and all of the following: (i) Liens existing on the
Closing Date disclosed in Schedule 1C; (ii) Liens for taxes, fees, assessments
or other governmental charges or levies, either not delinquent or being
contested in good faith by appropriate proceedings; provided, that Borrower
maintains adequate reserves therefor in accordance with GAAP; (iii) Liens
securing claims or demands of materialmen, artisans, mechanics, carriers,
warehousemen, landlords and other like Persons arising in the ordinary course of
Borrower’s business and imposed without action of such parties; provided, that
the payment thereof is not yet required; (iv) Liens arising from judgments,
decrees or attachments in circumstances which do not constitute an Event of
Default hereunder; (v) the following deposits, to the extent made in the
ordinary course of business: deposits under worker’s compensation, unemployment
insurance, social security and other similar laws, or to secure the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure indemnity, performance or other similar bonds for the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure statutory obligations (other than liens arising under ERISA or
environmental liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vi) purchase money liens and liens in
connection with capital leases on Equipment which has been acquired or held by
Borrower and such Liens are incurred for financing the acquisition of the
Equipment, if, the liens are confined to the Equipment and proceeds of the
Equipment; (vii) Liens in favor of Lender; (viii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of Borrower
or any Subsidiary; (ix) leases, subleases or licenses granted in the ordinary
course of business and not interfering in any material respect with the business
of the lessor, sublessor or licensor; (x) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection within the importation of goods; (xi) Liens on insurance proceeds
securing the payment of finance insurance premiums (provided that such liens
extend only to such insurance proceeds and not to any other property or assets);
(xii) statutory and common law rights of set-off and other similar rights as to
deposits of cash and securities in favor of banks, other depository institutions
and brokerage firms; (xiii) Liens securing Indebtedness permitted under clause
(g) of Permitted Indebtedness; (xiv) Liens on accounts receivable securing
Indebtedness described in clause (f) of the defined term “Permitted
Indebtedness” in an aggregate amount not exceeding $150,000; and (xv) Liens
incurred in connection with the extension, renewal or refinancing of the
indebtedness secured by Liens of the type described in clauses (i) through
(xiv) above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced (as may have been
reduced by any payment thereon) does not increase.

“Permitted Transfers” means (i) sales of Inventory in the normal course of
business, (ii) licenses and similar arrangements for the use of property in the
ordinary course of business, or (iii) dispositions of worn-out or obsolete
Equipment.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Preferred Stock” means at any given time any equity security issued by Borrower
that has any rights, preferences or privileges senior to Borrower’s common
stock.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“Secured Obligations” means Borrower’s obligation to repay to Lender the Loan
and all Advances (whether or not evidenced by any Note), together with all
principal, interest, fees, costs, professional fees and expenses, or other
liabilities or obligations for monetary amounts owed by Borrower

 

5



--------------------------------------------------------------------------------

to Lender however arising, including the indemnity and insurance obligations in
Section 6 and including such amounts as may accrue or be incurred before or
after default or workout or the commencement of any liquidation, dissolution,
bankruptcy, receivership or reorganization by or against Borrower, whether due
or to become due, matured or unmatured, liquidated or unliquidated, contingent
or non-contingent, and all covenants and duties of any kind or nature, present
or future, in each case, arising under this Agreement, the Notes, or any of the
other Loan Documents (excluding the Warrant and all obligations arising
thereunder), as the same may from time to time be amended, modified,
supplemented or restated, whether or not such obligations are partially or fully
secured by the value of Collateral.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions. Unless otherwise defined herein or in
the other Loan Documents, terms that are defined in the UCC and used herein or
in the other Loan Documents shall, unless the context indicates otherwise, have
the meanings given to them in the UCC.

“Warrant” means the warrant entered into in connection with the Loan.

1.2. Unless otherwise specified, all references in this Agreement or any Annex
or Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or
“Schedule” shall refer to the corresponding Section, subsection, Exhibit, Annex,
or Schedule in or to this Agreement. Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied.

SECTION 2. THE LOAN

2.1. Advances. Subject to the terms and conditions of this Agreement, Lender
will make one or more Advances to Borrower in an aggregate amount up to
$4,000,000, each Advance to be at least $1,000,000. By May 31, 2006, Borrower
shall have requested $4,000,000 in Advances. At any time after Lender has
received evidence that Borrower’s insomnia compound has received positive Phase
II data, in Lender’s reasonable discretion, Borrower may request additional
Advances, each Advance to be at least $1,000,000. The aggregate outstanding
Advances may be up to the Maximum Loan Amount.

2.2. Repayment. The principal balance of each Advance shall bear interest
thereon from the Advance Date, precomputed at the Interest Rate based on a year
consisting of 360 days, with interest computed daily based on the actual number
of days in each month, through December 31, 2006. The aggregate principal
balance outstanding on December 31, 2006, shall thereafter bear interest at the
Interest

 

6



--------------------------------------------------------------------------------

Rate and shall be payable in 33 equal monthly installments of principal and
interest beginning January 1, 2007 and continuing on the first business day of
each month thereafter. The entire principal balance and all accrued but unpaid
interest hereunder, shall be due and payable on October 1, 2009. Borrower shall
make all payments under this Agreement without setoff, recoupment or deduction
and regardless of any counterclaim or defense.

2.3. Advance Request. To obtain an Advance, Borrower shall complete, sign and
deliver an Advance Request and Note to Lender. Lender shall fund the Advance in
the manner requested by the Advance Request provided that each of the conditions
precedent to such Advance is satisfied as of the requested Advance Date.

2.4. Prepayment. Upon at least 3 business days prior written notice, which shall
be irrevocable, Borrower may prepay all or any part of the Advances in
increments of at least $1,000,000 by paying the outstanding principal amount and
all accrued but unpaid interest and fees, plus a prepayment premium equal to
(i) 4% of the principal prepaid if paid on or before the first anniversary
hereof, (ii) 3% of the principal prepaid if paid after the first anniversary
hereof but before the second anniversary hereof, and (iii) 2% of the principal
prepaid if paid on or after the second anniversary hereof. Once repaid, Borrower
may not reborrow any Advances.

2.5. Maximum Interest. Notwithstanding any provision in this Agreement, the
Notes, or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of principal
outstanding on the Notes; second, after all principal is repaid, to the payment
of Lender’s accrued interest, costs, expenses, professional fees and any other
Secured Obligations; and third, after all Secured Obligations are repaid, the
excess (if any) shall be refunded to Borrower.

2.6. Default Interest. In the event any payment is not paid on the scheduled
Payment Date, an amount equal to two percent (2%) of the past due amount shall
be payable on demand. In addition, upon the occurrence and during the
continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in Section 2.2
plus five percent (5%) per annum. In the event any interest is not paid when due
hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.2 or
Section 2.6, as applicable.

2.7. Mandatory Prepayment. The outstanding amount of all principal and accrued
interest and unpaid interest will become immediately due and payable at Lender’s
option upon a Merger, unless otherwise agreed to in writing by Lender.

SECTION 3. SECURITY INTEREST

3.1. As security for the prompt, complete and indefeasible payment when due
(whether on the Payment Dates or otherwise) of all the Secured Obligations,
Borrower grants to Lender a security interest in all of Borrower’s personal
property now owned or hereafter acquired, including the following:
(collectively, the “Collateral”): (a) Receivables; (b) Equipment; (c) Fixtures;
(d) General Intangibles; (e) Accounts; (f) Inventory; (g) Investment Property;
(h) Deposit Accounts; (i) Cash; (j) Goods and other tangible and intangible
personal property of Borrower whether now or hereafter owned or existing,
leased, consigned by or to, or acquired by, Borrower and wherever located; and
(k) to the extent not otherwise included, all Proceeds of each of the foregoing
and all accessions to, substitutions and replacements for, and rents, profits
and products of each of the foregoing, provided that Collateral does not include
(i) Intellectual Property, but

 

7



--------------------------------------------------------------------------------

does include any proceeds arising out of the disposition of Intellectual
Property other than proceeds resulting from the licensing of Intellectual
Property in the ordinary course of Borrower’s business, (ii) more than 65% of
the issued and outstanding voting capital stock of any Subsidiary that is
incorporated or organized in a jurisdiction other than the United States or any
state or territory thereof or the District of Columbia if to do so would cause
Borrower adverse tax consequences under Internal Revenue Code Section 956 (or
any successor statute) or (iii) Equipment that is subject to a Lien that is
otherwise permitted by clause (vi) of the definition of “Permitted Lien”
hereunder if inclusion of such Equipment would constitute a breach by Borrower
of its agreement with a third party equipment lessor or lender, provided, that
upon the release of any such Lien, such Equipment shall be deemed to be
Collateral hereunder and shall be subject to the security interest granted
herein.

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1. Initial Advance. On or prior to the Closing Date, Borrower shall have
delivered to Lender the following:

(a) executed originals of this Agreement, the Loan Documents, a legal opinion of
Borrower’s counsel, and all other documents and instruments reasonably required
by Lender to effectuate the transactions contemplated hereby or to create and
perfect the Liens of Lender with respect to all Collateral, in all cases in form
and substance reasonably acceptable to Lender;

(b) certified copy of resolutions of Borrower’s board of directors evidencing
approval of the Loans and other transactions evidenced by the Loan Documents;

(c) certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

(d) a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified would have a Material Adverse Effect;

(e) payment of the Facility Fee and reimbursement of Lender’s current expenses
reimbursable pursuant to Section 11.11, which amounts may be deducted from the
initial Advance; and

(f) such other documents as Lender may reasonably request.

4.2. All Advances. On each Advance Date:

(a) Lender shall have received (i) an Advance Request for the relevant Advance
as required by Section 2.3, duly executed by Borrower’s Chief Executive Officer
or Chief Financial Officer, and (ii) any other documents Lender may reasonably
request.

(b) The representations and warranties set forth in Section 5 of this Agreement
and in the Warrant shall be true and correct in all material respects on and as
of the Advance Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date.

(c) Borrower shall be in compliance with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and at the time of and immediately after such Advance no Event of Default shall
have occurred and be continuing.

(d) Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section and as to the matters set forth in the
Advance Request.

 

8



--------------------------------------------------------------------------------

4.3. No Default. As of the Closing Date and each Advance Date, (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents, warrants and agrees that:

5.1. Corporate Status. Borrower is a corporation duly organized, legally
existing and in good standing under the laws of the State of Delaware, and is
duly qualified as a foreign corporation in all jurisdictions in which the nature
of its business or location of its properties require such qualifications and
where the failure to be qualified could reasonably be expected to have a
Material Adverse Effect. Borrower’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit
C.

5.2. Collateral. Borrower owns all right, title and interest in and to the
Collateral, free of all Liens whatsoever, except for Permitted Liens. Borrower
has the full power and authority to grant and convey to Lender a Lien in the
Collateral as security for the Secured Obligations, free of all other Liens
other than Permitted Liens.

5.3. Consents. Borrower’s execution, delivery and performance of the Notes, this
Agreement and all other Loan Documents, (i) have been duly authorized by all
necessary corporate action of Borrower, (ii) will not result in the creation or
imposition of any Lien upon the Collateral, other than Permitted Liens and the
Liens created by this Agreement and the other Loan Documents, (iii) do not
violate any provisions of Borrower’s Certificate of Incorporation, bylaws, or
any, law, regulation, order, injunction, judgment, decree or writ to which
Borrower is subject and (iv) except as described on Schedule 5.3, do not violate
any contract or agreement or require the consent or approval of any other
Person. The individual or individuals executing the Loan Documents are duly
authorized to do so.

5.4. Material Adverse Effect. As of the Closing Date, and after the Closing Date
except as described in a written notice to Lender, no event that has had or
could reasonably be expected to have a Material Adverse Effect has occurred and
is continuing.

5.5. Actions Before Governmental Authorities. Except as described on Schedule
5.5, there are no actions, suits or proceedings at law or in equity or by or
before any governmental authority now pending or, to the knowledge of Borrower,
threatened in writing against or affecting Borrower or any business, property or
rights of Borrower (i) which involve any Loan Document or (ii) as to which there
is a reasonable possibility of an adverse determination and which, if adversely
determined, would reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect.

5.6. Laws. Borrower is not in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect. Borrower is not in default in any manner
under any provision of any indenture or other agreement, contract or instrument
evidencing indebtedness, or any other material agreement, contract or instrument
to which it is a party or by which it or any of its properties or assets are or
may be bound and for which such default would reasonably be expected to result
in a Material Adverse Effect.

5.7. Information Correct. No information, report, Advance Request, financial
statement, exhibit or schedule furnished, by or on behalf of Borrower to Lender
in connection with any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading (it being recognized by Lender that projections
and estimates as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by any such projections and
estimates may differ from projected or estimated results).

 

9



--------------------------------------------------------------------------------

5.8. Tax Matters. Except as described on Schedule 5.8, (a) Borrower has filed
all material federal, state and local tax returns that it is required to file,
(b) Borrower has duly paid or fully reserved for all taxes or installments
thereof (including any interest or penalties) as and when due, which have or may
become due pursuant to such returns, and (c) Borrower has paid or fully reserved
for any tax assessment received by Borrower for the three (3) years preceding
the Closing Date, if any (including any taxes being contested in good faith and
by appropriate proceedings).

5.9. Intellectual Property Claims. Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property. Except as described on Schedule
5.9, to Borrower’s knowledge after due inquiry, each of the material Copyrights,
Trademarks and Patents is valid and enforceable, and no part of the Intellectual
Property that is owned by Borrower has been judged invalid or unenforceable, in
whole or in part, and no claim has been made to Borrower that any part of the
Intellectual Property violates the rights of any third party except to the
extent such claim would not reasonably be expected to cause a Material Adverse
Effect. Exhibit D is a true, correct and complete list of each of Borrower’s
Patents, registered Trademarks, registered Copyrights, and material agreements
under which Borrower licenses Intellectual Property from third parties (other
than shrink-wrap software licenses and other licenses which if terminated could
not reasonably be expected to result in a Material Adverse Effect), together
with application or registration numbers, as applicable, owned by Borrower or
any Subsidiary. Borrower is not in material breach of, nor has Borrower failed
to perform any material obligations under, any of the foregoing contracts,
licenses or agreements and, to Borrower’s knowledge, no third party to any such
contract, license or agreement is in material breach thereof or has failed to
perform any material obligations thereunder.

5.10. Intellectual Property. Except as described on Schedule 5.10, Borrower’s
Intellectual Property constitutes all rights with respect to Intellectual
Property used in or necessary in the operation or conduct of Borrower’s business
as currently conducted and proposed to be conducted by Borrower. Without
limiting the generality of the foregoing, Borrower has the right to freely
transfer, license or assign Intellectual Property without condition, restriction
or payment of any kind to any third party, and Borrower owns or has the right to
use, pursuant to valid licenses, all software development tools, library
functions, compilers and all other third-party software and other items that are
used in the design, development, promotion, sale, license, manufacture, import,
export, use or distribution of Borrower Products.

5.11. Borrower Products. Except as described on Schedule 5.11, no Intellectual
Property owned by Borrower or Borrower Product has been or is subject to any
actual or, to the knowledge of Borrower, threatened litigation, proceeding
(including any proceeding in the United States Patent and Trademark Office or
any corresponding foreign office or agency) or outstanding decree, order,
judgment, settlement agreement or stipulation that restricts in any manner
Borrower’s use, transfer or licensing thereof or that may affect the validity,
use or enforceability thereof. There is no decree, order, judgment, agreement,
stipulation, arbitral award or other provision entered into in connection with
any litigation or proceeding that obligates Borrower to grant licenses or
ownership interest in any future Intellectual Property related to the operation
or conduct of the business of Borrower or Borrower Products. There is no
outstanding or, to the knowledge of Borrower, threatened, dispute or
disagreement of which Borrower is aware with respect to any contract, license or
agreement between Borrower and any third parry related to the Intellectual
Property. Borrower has not received any written notice or claim, or, to the
knowledge of Borrower, oral notice or claim, challenging or questioning
Borrower’s ownership in any Intellectual Property (or written notice of any
claim challenging or questioning the ownership in any licensed Intellectual
Property of the owner thereof) or suggesting that any third party has any claim
of legal or beneficial ownership with respect thereto nor, to Borrower’s
knowledge, is there a reasonable basis for any such claim. Neither Borrower’s
use of its Intellectual Property nor the production and sale of Borrower
Products infringes the intellectual property or other rights of others.

 

10



--------------------------------------------------------------------------------

5.12. Financial Accounts. As of the date hereof, Schedule 5.12 is a true,
correct and complete list of (a) all banks and other financial institutions at
which Borrower or any Subsidiary maintains Deposit Accounts and (b) all
institutions at which Borrower or any Subsidiary maintains an account holding
Investment Property, and such exhibit correctly identifies the name, address and
telephone number of each bank or other institution, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

5.13. Employee Loans. Borrower has no outstanding loans to any employee, officer
or director of the Borrower nor has Borrower guaranteed the payment of any loan
made to an employee, officer or director of the Borrower by a third party.

5.14. Capitalization. As of the date hereof, Borrower’s capitalization is set
forth on Schedule 5.14 annexed hereto. Borrower does not own any stock,
partnership interest or other equity securities of any Person, except for
Permitted Investments. Attached as Schedule 5.14 hereto is a true, correct and
complete list of each Subsidiary, and all information set forth on Schedule 5.14
is true, correct and complete.

SECTION 6. INSURANCE; INDEMNIFICATION

6.1. Coverage. So long as there are any Secured Obligations outstanding,
Borrower shall cause to be carried and maintained commercial general liability
insurance, on an occurrence form, against risks customarily insured against in
Borrower’s line of business. Such risks shall include the risks of bodily
injury, including death, property damage, personal injury, advertising injury,
and contractual liability per the terms of the indemnification agreement found
in Section 6.4. Borrower must maintain a minimum of Two Million Dollars
($2,000,000.00) of commercial general liability insurance for each occurrence.
So long as there are any Secured Obligations outstanding, Borrower shall also
cause to be carried and maintained insurance upon the Collateral, insuring
against all risks of physical loss or damage howsoever caused, in an amount not
less than the full replacement cost of the Collateral. Borrower shall also carry
and maintain a director and officer insurance policy in an amount not less than
$500,000. All proceeds of insurance shall be returned to Borrower to repair or
replace any property subject to a casualty claim or to be utilized to obtain
property useful in the business of Borrower, provided that if an Event of
Default exists, then such proceeds may be retained by Lender to be applied to
the outstanding Obligations.

6.2. Certificates. Borrower shall deliver to Lender certificates of insurance
that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2. Borrower’s
insurance certificate shall state Lender is an additional insured for commercial
general liability, an additional insured and a loss payee for all risk property
damage insurance, subject to the insurer’s approval, a loss payee for fidelity
insurance, and a loss payee for property insurance and additional insured for
liability insurance for any future insurance that Borrower may acquire from such
insurer. Attached to the certificates of insurance will be additional insured
endorsements for liability and lender’s loss payable endorsements for all risk
property damage insurance and fidelity. All certificates of insurance will
provide for a minimum of thirty (30) days advance written notice to Lender of
cancellation. Any failure of Lender to scrutinize such insurance certificates
for compliance is not a waiver of any of Lender’s rights, all of which are
reserved.

6.3. Indemnity. Borrower shall and does hereby indemnify and hold Lender, its
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders harmless from and against any and all claims, costs, expenses,
damages and liabilities (including such claims, costs, expenses, damages and
liabilities based on liability in tort, including strict liability in tort),
including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense (including those incurred upon any appeal), that may be
instituted or asserted against or incurred by Lender or any such Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases claims resulting from Lender’s gross negligence or willful

 

11



--------------------------------------------------------------------------------

misconduct. Borrower agrees to pay, and to save Lender harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all excise, sales or other similar taxes (excluding taxes imposed on or measured
by the net income of Lender) that may be payable or determined to be payable
with respect to any of the Collateral or this Agreement.

SECTION 7. COVENANTS OF BORROWER

Borrower agrees as follows:

7.1. Financial Reports. Borrower shall furnish to Lender the Compliance
Certificate in the form of Exhibit F monthly within thirty (30) days after the
end of each month and the financial statements listed hereinafter, each prepared
in accordance with GAAP, except with respect to unaudited financial statements,
for the absence or footnotes and subject to year-end adjustments, consistently
applied (the “Financial Statements”):

(a) as soon as practicable (and in any event within thirty (30) days) after the
end of each month, unaudited interim financial statements as of the end of such
month (prepared on a consolidated basis), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that would reasonably be expected
to have a Material Adverse Effect, all certified by Borrower’s Chief Executive
Officer or Chief Financial Officer;

(b) as soon as practicable (and in any event within forty five (45) days) after
the end of each calendar quarter, unaudited interim financial statements as of
the end of such calendar quarter (prepared on a consolidated basis), including
balance sheet and related statements of income and cash flows accompanied by a
report detailing any material contingencies (including the commencement of any
material litigation by or against Borrower) or any other occurrence that would
reasonably be expected to have a Material Adverse Effect, all certified by
Borrower’s Chief Executive Officer or Chief Financial Officer;

(c) as soon as practicable (and in any event within one hundred eighty
(180) days) after the end of each fiscal year, (i) unqualified (other than as to
going concern and other similar qualifications due to cash balances) audited
financial statements as of the end of such year (prepared on a consolidated
basis), including balance sheet and related statements of income and cash flows,
and setting forth in comparative form the corresponding figures for the
preceding fiscal year, certified by a firm of independent certified public
accountants selected by Borrower and reasonably acceptable to Lender,
accompanied by any management report from such accountants;

(d) promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
available to holders of its Preferred Stock and copies of any regular, periodic
and special reports or registration statements that Borrower files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;

(e) at the same time, and in the same manner as it gives to its directors,
copies of all board materials that Borrower provides to its directors in
connection with meetings of the Board of Directors, provided that Borrower shall
not be required to provide any board materials or portions thereof if it deems
in its good faith judgment, such information to be highly confidential in nature
or other similar reason; and

(f) budgets, operating plans and other financial information as reasonably
requested by Lender.

 

12



--------------------------------------------------------------------------------

The executed Compliance Certificate may be sent via facsimile to Lender at
(866) 468-8916 or via e-mail to kconte@herculestech.com. All Financial
Statements required to be delivered pursuant to clauses (a), (b) and (c) shall
be sent via e-mail to kconte@herculestech.com provided, that if e-mail is not
available or sending such Financial Statements via e-mail is not possible, they
shall be sent via facsimile to Lender at: (866) 468-8916, attention Chief Credit
Officer, reference TRANSORAL PHARMACEUTICALS, INC.

7.2. Management Rights. Borrower shall permit any representative that Lender
authorizes, including its attorneys and accountants, to inspect the Collateral,
examine and make copies and abstracts of the books of account and records of
Borrower at reasonable times and upon reasonable notice during normal business
hours. In addition, any such representative shall have the right to meet with
management and officers of Borrower to discuss such books of account and
records. In addition, Lender shall be entitled at reasonable times and intervals
to consult with and advise the management and officers of Borrower concerning
significant business issues affecting Borrower. Such consultations shall not
unreasonably interfere with Borrower’s business operations. The parties intend
that the rights granted Lender shall constitute “management rights” within the
meaning of 29 C.F.R Section 2510.3-101(d)(3)(ii), but that any advice,
recommendations or participation by Lender with respect to any business issues
shall not be deemed to give Lender, nor be deemed an exercise by Lender of,
control over Borrower’s management or policies.

7.3. Further Assurances. Borrower shall from time to time execute, deliver and
file, alone or with Lender, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents to
perfect or give the highest priority to Lender’s, subject to Permitted Liens,
Lien on the Collateral, as Lender shall reasonably request. Borrower shall from
time to time procure any instruments or documents as may be requested by Lender,
and take all further action that may be necessary or desirable, or that Lender
may reasonably request, to perfect and protect the Liens granted hereby and
thereby. In addition, and for such purposes only, Borrower hereby authorizes
Lender to execute and deliver on behalf of Borrower and to file such financing
statements, collateral assignments, control agreements, and notices without the
signature of Borrower either in Lender’s name or in the name of Lender as agent
and attorney-in-fact for Borrower. Borrower shall protect and defend Borrower’s
title to the Collateral and Lender’s Lien thereon against all Persons claiming
any interest adverse to Borrower or Lender.

7.4. Compromise of Agreements. Borrower shall not, except in accordance with
industry practice and in the good faith business judgment of Borrower, (a) grant
any material extension of the time of payment of any of the Receivables or
General Intangibles, (b) to any material extent, compromise, compound or settle
the same for less than the full amount thereof, (c) release, wholly or partly,
any Person liable for the payment thereof in excess of $50,000 in the aggregate,
or (d) allow any credit or discount whatsoever thereon other than trade
discounts granted by Borrower in the ordinary course of business of Borrower.

7.5. Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness that is
subordinated to Indebtedness to Lender or take any actions which impose on
Borrower an obligation to prepay any such Indebtedness.

7.6. Collateral. Borrower shall at all times keep the Collateral and all other
property and assets used in Borrower’s business or in which Borrower now or
hereafter holds any interest free and clear from any legal process or Liens
whatsoever (except for Permitted Liens), and shall give Lender prompt written
notice of any legal process affecting the Collateral, such other property and
assets, or any Liens thereon. Borrower shall cause its Subsidiaries to protect
and defend such Subsidiary’s title to its assets from and against all Persons
claiming any interest adverse to such Subsidiary, and Borrower shall cause its
Subsidiaries at all times to keep such Subsidiary’s property and assets free and
clear from any legal process or Liens whatsoever (except for Permitted Liens),
and shall give Lender prompt written notice of any legal process affecting such
Subsidiary’s assets.

 

13



--------------------------------------------------------------------------------

7.7. Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.8. Distributions. Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other equity interest other than
pursuant to employee, director or consultant repurchase plans or other similar
agreements, provided, however, in each case the repurchase or redemption price
does not exceed the original consideration paid for such stock or equity
interest, or (b) declare or pay any cash dividend or make a cash distribution on
any class of stock or other equity interest, or (c) lend money to any employee,
officer or director or guarantee the payment of any such loan granted by a third
party in excess of $100,000 in the aggregate for all of the foregoing or
(d) waive, release or forgive any indebtedness owed by any employee, officer or
director in excess of $100,000 in the aggregate.

7.9. Transfers. Except for Permitted Transfers, Borrower shall not voluntarily
or involuntarily transfer, sell, lease, license, lend or in any other manner
convey any equitable, beneficial or legal interest in any material portion of
their assets.

7.10. Taxes. Borrower and its Subsidiaries shall pay when due all taxes, fees or
other charges of any nature whatsoever (together with any related interest or
penalties) now or hereafter imposed or assessed against Borrower, Lender or the
Collateral or upon Borrower’s ownership, possession, use, operation or
disposition thereof or upon Borrower’s rents, receipts or earnings arising
therefrom, except to the extent a failure to make such payments would not
reasonably be expected to result in a Material Adverse Effect. Borrower shall
file on or before the due date therefor all personal property tax returns in
respect of the Collateral, except to the extent a failure to make such payments
would not reasonably be expected to result in a Material Adverse Effect.
Notwithstanding the foregoing, Borrower may contest, in good faith and by
appropriate proceedings, taxes for which Borrower maintains adequate reserves
therefor in accordance with GAAP.

7.11. Corporate Changes. Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without simultaneous
written notice to Lender. Neither Borrower nor any Subsidiary shall relocate its
chief executive office or its principal place of business unless: (i) it has
provided prior written notice to Lender; and (ii) such relocation shall be
within the continental United States. Neither Borrower nor any Subsidiary shall
relocate any item of Collateral (other than (x) sales of Inventory in the
ordinary course of business, (y) relocations of equipment having an aggregate
value of up to $150,000 in any fiscal year, and (z) relocations of Collateral
from a location described on Exhibit C to another location described on Exhibit
C) unless (i) it has provided prompt written notice to Lender and (ii) such
relocation is within the continental United States.

7.12. Payments. Borrower shall arrange for automatic debit and corresponding
payment to Lender on each Payment Date of all periodic obligations payable to
Lender under each Note or Advance. All payments to Lender shall be wired to
Lender’s bank account at the following address:

Hercules Technology Growth Capital, Inc.

C/O Union Bank of California

400 California Street, 2nd Floor

San Francisco, CA 94104

Acct.# 4720023798

ABA# 122000496

7.13. Deposit Accounts. Neither Borrower nor any Subsidiary shall maintain any
Deposit Accounts, or accounts holding Investment Property, except with respect
to which Lender has a perfected security interest in each such account.

 

14



--------------------------------------------------------------------------------

SECTION 8. RIGHT TO PURCHASE STOCK

8.1. Lender or its assignee or nominee shall have the right, in its discretion,
to purchase shares of Borrower’s securities having an aggregate purchase price
of up to $1,000,000 in the Next Event and, subject to the consent of the lead
investor, not to be unreasonably withheld, subsequent equity offerings. Such
right shall be upon the same terms and conditions afforded to other investors in
the Next Event.

SECTION 9. EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1. Payments. Borrower fails to pay any amount due under this Agreement, the
Notes or any of the other Loan Documents within three (3) business days of the
due date therefor; or

9.2. Covenants. Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, the Notes, or any of the other Loan
Documents, and (a) with respect to a default under any covenant under this
Agreement (other than under Sections 6, 7.5, 7.6, 7.7, 7.8 or 7.9) such default
continues for more than ten (10) days after the earlier of the date on which
(i) Lender has given notice of such default to Borrower and (ii) Borrower has
actual knowledge of such default or (b) with respect to a default under any of
Sections 6, 7.5, 7.6, 7.7, 7.8 or 7.9, the occurrence of such default; or

9.3. Other Loan Documents. The occurrence of any default under any Loan
Document, or any agreement between Borrower and Lender and such default
continues for more than ten (10) days after the earlier of (a) Lender has given
notice of such default to Borrower, or (b) Borrower has actual knowledge of such
default; or

9.4. Representations. Any representation or warranty made by Borrower in any
Loan Document or in the Warrant shall have been false or misleading in any
material respect when made or deemed made; or

9.5. Insolvency. Borrower (a) shall make an assignment for the benefit of
creditors; or (b) shall admit in writing its inability to pay its debts as they
become due, or its inability to pay or perform under the Loan Documents; or
(c) shall file a voluntary petition in bankruptcy; or (d) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (e) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or (f) shall
cease operations of its business as its business has normally been conducted, or
terminate substantially all of its employees; or (g) Borrower or its directors
or majority shareholders shall take any action initiating any of the foregoing
actions described in clauses (a) through (f); or either (a) sixty (60) days
shall have expired after the commencement of an involuntary action against
Borrower seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, without such action being dismissed or all orders or
proceedings thereunder affecting the operations or the business of Borrower
being stayed; or (b) a stay of any such order or proceedings shall thereafter be
set aside and the action setting it aside shall not be timely appealed; or
(c) Borrower shall file any answer admitting or not contesting the material
allegations of a petition filed against Borrower in any such proceedings; or
(d) the court in which such proceedings are pending shall enter a decree or
order granting the relief sought in any such proceedings; or sixty (60) days
shall have expired after the appointment, without the consent or acquiescence of
Borrower, of any trustee, receiver or liquidator of Borrower or of all or any
substantial part of the properties of Borrower without such appointment being
vacated; or

9.6. Attachments; Judgments. Any portion of Borrower’s assets is attached or
seized, or a levy is filed against any such assets, or a judgment or judgments
is/are entered for the payment of money, individually or in the aggregate, of at
least $250,000 that is not adequately covered by insurance as to which the
carrier does not dispute liability, or Borrower is enjoined or in any way
prevented by court order from conducting any part of its business and in each
case such attachment, levy, judgment or court order is not dismissed within ten
(10) days; or

 

15



--------------------------------------------------------------------------------

9.7. Other Obligations. The occurrence of any default under any agreement or
obligation of Borrower involving any obligation in excess of $250,000.

SECTION 10. REMEDIES

10.1. General. Upon and during the continuance of any one or more Events of
Default, (i) Lender may, at its option, accelerate and demand payment of all or
any part of the Secured Obligations and declare them to be immediately due and
payable (provided, that upon the occurrence of an Event of Default of the type
described in Section 9.6, the Notes and all of the Secured Obligations shall
automatically be accelerated and made due and payable, in each case without any
further notice or act), and (ii) Lender may notify any of Borrower’s account
debtors to make payment directly to Lender, compromise the amount of any such
account on Borrower’s behalf and endorse Lender’s name without recourse on any
such payment for deposit directly to Lender’s account. Upon and during the
continuance of an Event of Default, the unpaid principal of and accrued interest
on the Notes and Advances and all outstanding Secured Obligations shall
thereafter bear interest at the Default Rate. Lender may exercise all rights and
remedies with respect to the Collateral under the Loan Documents or otherwise
available to it under the UCC and other applicable law, including the right to
release, hold, sell, lease, liquidate, collect, realize upon, or otherwise
dispose of all or any part of the Collateral and the right to occupy, utilize,
process and commingle the Collateral. All Lender’s rights and remedies shall be
cumulative and not exclusive.

10.2. Collection: Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, Lender may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Lender may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower. Lender
may require Borrower to assemble the Collateral and make it available to Lender
at a place designated by Lender that is reasonably convenient to Lender and
Borrower. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Lender in the following order of
priorities:

First, to Lender in an amount sufficient to pay in full Lender’s costs and
professionals’ and advisors’ fees and expenses as described in Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3. No Waiver. Lender shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Lender to marshal any
Collateral.

10.4. Cumulative Remedies. The rights, powers and remedies of Lender hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Lender.

 

16



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS

11.1. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2. Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the first business day
after transmission by facsimile or hand delivery or deposit with an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States mails, with proper first class postage
prepaid, in each case addressed to the party to be notified as follows:

(a) If to Lender:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and Kathy Conte

525 University Ave., Suite 700

Palo Alto, CA 94301

Facsimile : 650- 473-9194

Telephone: 650-289-3068

(b) If to Borrower:

Prior to May 19, 2006:

TRANSORAL PHARMACEUTICALS, INC.

Attention: Thomas Soloway

300 Tamal Plaza, Suite 220

Corte Madera, CA 94925

Facsimile: 415-927-2240

Telephone: 415-945-5420

On and after May 19, 2006:

TRANSORAL PHARMACEUTICALS, INC.

Attention: Thomas Soloway

1003 West Cutting Blvd., Suite 110

Point Richmond, CA 94301

or to such other address as each party may designate for itself by like notice.

11.3. Entire Agreement: Amendments. This Agreement, the Notes, and the other
Loan Documents constitute the entire agreement and understanding of the parties
hereto in respect of the subject matter hereof and thereof, and supersede and
replace in their entirety any prior proposals, term sheets, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof (including Lender’s proposal
letter dated February 21, 2006). None of the terms of this Agreement, the Notes
or any of the other Loan Documents may be amended except by an instrument
executed by each of the parties hereto.

 

17



--------------------------------------------------------------------------------

11.4. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5. No Waiver. The powers conferred upon Lender by this Agreement are solely
to protect its rights hereunder and under the other Loan Documents and its
interest in the Collateral and shall not impose any duty upon Lender to exercise
any such powers. No omission or delay by Lender at any time to enforce any right
or remedy reserved to it, or to require performance of any of the terms,
covenants or provisions hereof by Borrower at any time designated, shall be a
waiver of any such right or remedy to which Lender is entitled, nor shall it in
any way affect the right of Lender to enforce such provisions thereafter.

11.6. Survival. All agreements, representations and warranties contained in this
Agreement, the Notes and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Lender and shall survive
the execution and delivery of this Agreement and the expiration or other
termination of this Agreement.

11.7. Successors and Assigns. The provisions of this Agreement and the other
Loan Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement, the Notes or any of the other Loan Documents without Lender’s express
prior written consent, and any such attempted assignment shall be void and of no
effect. Lender may assign, transfer, or endorse its rights hereunder and under
the other Loan Documents without prior notice to Borrower, and all of such
rights shall inure to the benefit of Lender’s successors and assigns.

11.8. Governing Law. This Agreement, the Notes and the other Loan Documents have
been negotiated and delivered to Lender in the State of California, and shall
have been accepted by Lender in the State of California. Payment to Lender by
Borrower of the Secured Obligations is due in the State of California. This
Agreement, the Notes and the other Loan Documents shall be governed by, and
construed and enforced in accordance with, the laws of the State of California,
excluding conflict of laws principles that would cause the application of laws
of any other jurisdiction.

11.9. Consent to Jurisdiction and Venue. All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement, the Notes or any of the other Loan Documents
may be brought in any state or federal court located in the State of California.
By execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement, the Notes or the other Loan Documents. Service
of process on any party hereto in any action arising out of or relating to this
Agreement shall be effective if given in accordance with the requirements for
notice set forth in Section 11.3, and shall be deemed effective and received as
set forth in Section 11.3. Nothing herein shall affect the right to serve
process in any other manner permitted by law or shall limit the right of either
party to bring proceedings in the courts of any other jurisdiction.

11.10. Mutual Waiver of Jury Trial / Judicial Reference.

(a) Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH OF BORROWER AND LENDER SPECIFICALLY
WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER

 

18



--------------------------------------------------------------------------------

CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST LENDER OR ITS
ASSIGNEE OR BY LENDER OR ITS ASSIGNEE AGAINST BORROWER. This waiver extends to
all such Claims, including Claims that involve Persons other than Borrower and
Lender; Claims that arise out of or are in any way connected to the relationship
between Borrower and Lender; and any Claims for damages, breach of contract,
tort, specific performance, or any equitable or legal relief of any kind,
arising out of this Agreement, any other Loan Document.

(b) If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California. Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.

(c) In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.10, any prejudgment order, writ
or other relief and have such prejudgment order, writ or other relief enforced
to the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

11.11. Professional Fees. Borrower promises to pay Lender’s fees and expenses
necessary to finalize the loan documentation, including but not limited to
reasonable attorneys fees, UCC searches, filing costs, and other miscellaneous
expenses, up to $25,000. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses incurred by
Lender after the Closing Date in connection with or related to: (a) the Loan;
(b) the administration, collection, or enforcement of the Loan; (c) the
amendment or modification of the Loan Documents; (d) any waiver, consent,
release, or termination under the Loan Documents; (e) the protection,
preservation, sale, lease, liquidation, or disposition of Collateral or the
exercise of remedies with respect to the Collateral; (f) any legal, litigation,
administrative, arbitration, or out of court proceeding in connection with or
related to Borrower or the Collateral, and any appeal or review thereof; and
(g) any bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Lender in any adversary
proceeding or contested matter commenced or continued by or on behalf of
Borrower’s estate, and any appeal or review thereof.

11.12. Confidentiality. Lender acknowledges that certain items of Collateral
including, but not limited to trade secrets, source codes, customer lists and
certain other items of Intellectual Property, and any Financial Statements
provided pursuant hereto, and other information provided to Lender by Borrower
are confidential and proprietary information of Borrower (the “Confidential
Information”). Accordingly, Lender agrees that any Confidential Information it
may obtain in the course of acquiring, administering, or perfecting Lender’s
security interest in the Collateral shall not be disclosed to any other person
or entity in any manner whatsoever, in whole or in part, without the prior
written consent of Borrower, except that Lender may disclose any such
information: (a) to its own directors, officers, employees, accountants, counsel
and other professional advisors and to its affiliates if Lender in its sole
discretion determines that any such party should have access to such information
in connection with such party’s responsibilities in connection with the Loan or
this Agreement and, provided that such recipient of such Confidential
Information either (i) agrees to be bound by the confidentiality provisions of
this paragraph or (ii) is otherwise subject to confidentiality restrictions that
reasonably protect against the disclosure of Confidential Information; (b) if
such information is generally available to the public; (c) if required or
appropriate in any report, statement or testimony submitted to any governmental
authority having or claiming to have jurisdiction over Lender; (d) if required
or appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by Lender’s counsel;
(e) to comply with any legal requirement or law applicable to Lender; (f) to the
extent reasonably necessary in connection with the exercise of any right or
remedy under any Loan Document, including Lender’s sale, lease, or other
disposition of Collateral after default; (g) to any participant or assignee of
Lender or any

 

19



--------------------------------------------------------------------------------

prospective participant or assignee; provided, that such participant or assignee
or prospective participant or assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its affiliates or any
guarantor under this Agreement or the other Loan Documents.

11.13. Assignment of Rights. Borrower acknowledges and understands that Lender
may sell and assign all or part of its interest hereunder and under the Note(s)
and Loan Documents to any person or entity other than a direct competitor of
Borrower or any Subsidiary (an “Assignee”). After such assignment the term
“Lender” as used in the Loan Documents shall mean and include such Assignee, and
such Assignee shall be vested with all rights, powers and remedies of Lender
hereunder with respect to the interest so assigned; but with respect to any such
interest not so transferred, Lender shall retain all rights, powers and remedies
hereby given. No such assignment by Lender shall relieve Borrower of any of its
obligations hereunder. Lender agrees that in the event of any transfer by it of
the Note(s), it will endorse thereon a notation as to the portion of the
principal of the Note(s), which shall have been paid at the time of such
transfer and as to the date to which interest shall have been last paid thereon.

11.14. Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Lender. The Loan Documents and the Secured Obligations and Collateral security
shall continue to be effective, or shall be revived or reinstated, as the case
may be, if at any time payment and performance of the Secured Obligations or any
transfer of Collateral to Lender, or any part thereof is rescinded, avoided or
avoidable, reduced in amount, or must otherwise be restored or returned by, or
is recovered from, Lender or by any obligee of the Secured Obligations, whether
as a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment, performance, or transfer of Collateral had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, avoided,
avoidable, restored, returned, or recovered, the Loan Documents and the Secured
Obligations shall be deemed, without any further action or documentation, to
have been revived and reinstated except to the extent of the full, final, and
indefeasible payment to Lender in Cash.

11.15. Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16. No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any person other than
Lender and Borrower unless specifically provided otherwise herein, and, except
as otherwise so provided, all provisions of the Loan Documents will be personal
and solely between the Lender and the Borrower.

11.17. Specific Performance. The parties hereto declare that it is impossible to
measure in money the damages that will accrue to Lender by reason of Borrower’s
failure to perform any of the obligations under this Agreement and agree that
the terms of this Agreement shall be specifically enforceable by lender. If
Lender institutes any action or proceeding to specifically enforce the
provisions hereof, any Person against whom such action or proceeding is brought
hereby waives the claim or defense therein that Lender has an adequate remedy at
law, and such Person shall not offer in any such action or proceeding the claim
or defense that such remedy at law exists.

11.18. Publicity. Lender may use Borrower’s name and logo, and include a brief
description of the relationship between Borrower and Lender, in Lender’s
marketing materials.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.

 

BORROWER:

    TRANSORAL PHARMACEUTICALS, INC.     Signature:   /s/ Glenn A. Oclassen    
Print Name:   Glenn A. Oclassen     Title:   CEO/[Illegible] Accepted in Palo
Alto, California:      

LENDER:

    HERCULES TECHNOLOGY GROWTH CAPITAL, INC.     Signature:   /s/ Scott Harvey  
  Print Name:   Scott Harvey     Title:   Chief Legal Officer

 

21



--------------------------------------------------------------------------------

Table of Exhibits and Schedules

 

Exhibit A:    Advance Request    Attachment to Advance Request Exhibit B:   
Promissory Note Exhibit C:    Name, Locations, and Other Information for
Borrower Exhibit D:    Borrower’s Patents, Trademarks, Copyrights and Licenses
Exhibit E:    Borrower’s Deposit Accounts and Investment Accounts Exhibit F:   
Compliance Certificate Exhibit G:    Joinder Agreement Exhibit H:    (Guaranty –
if needed) Schedule 1    Subsidiaries Schedule 1A    Existing Permitted
Indebtedness Schedule 1B    Existing Permitted Investments Schedule 1C   
Existing Permitted Liens Schedule 5.3    Consents, Etc. Schedule 5.5    Actions
Before Governmental Authorities Schedule 5.8    Tax Matters Schedule 5.9   
Intellectual Property Claims Schedule 5.10    Intellectual Property Schedule
5.11    Borrower Products Schedule 5.12    Financial Accounts Schedule 5.14   
Capitalization

 

22



--------------------------------------------------------------------------------

EXHIBIT A

ADVANCE REQUEST

 

To:

   Lender:    Date:
April __, 2006    Hercules Technology Growth Capital, Inc.       525 University
Avenue, Suite 700       Palo Alto, CA 94301       Facsimile: 650-473-9194      
Attn:   

TRANSORAL PHARMACEUTICALS, INC. (“Borrower”) hereby requests from Hercules
Technology Growth Capital, Inc. (“Lender”) an Advance in the amount of
__________________ Dollars ($_________ .00) on _________, ____ (the “Advance
Date”) pursuant to the Loan and Security Agreement between Borrower and Lender
(the “Agreement”). Capitalized words and other terms used but not otherwise
defined herein are used with the same meanings as defined in the Agreement.

Please:

 

(a)

   Issue a check payable to Borrower    ________      

    or

     

(b)

   Wire Funds to Borrower’s account    ________       Bank:   
_____________________________       Address:    _____________________________   
      _____________________________       ABA Number:   
_____________________________       Account Number:   
_____________________________       Account Name:   
_____________________________   

Borrower hereby represents that the conditions precedent to the Advance set
forth in the Agreement are satisfied and shall be satisfied upon the making of
such Advance, including but not limited to: (i) that no Material Adverse Effect
in Borrower’s business or financial condition has occurred; (ii) that the
representations and warranties set forth in the Agreement and in the Warrant are
and shall be true and correct in all material respects on and as of the Advance
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date;
(iii) that Borrower is in compliance with all the terms and provisions set forth
in each Loan Document on its part to be observed or performed; and (iv) that as
of the Advance Date, no fact or condition exists that would (or would, with the
passage of time, the giving of notice, or both) constitute an Event of Default
under the Loan Documents. Borrower understands and acknowledges that Lender has
the right to review the financial information supporting this representation
and, if Lender determines in its reasonable discretion that a Material Adverse
Effect has occurred, Lender may decline to fund the requested Advance.

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement of, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

 

23



--------------------------------------------------------------------------------

Borrower agrees to notify Lender promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Borrowing Date and if Lender has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

Executed as of April 13, 2006.

 

BORROWER: TRANSORAL PHARMACEUTICALS, INC. SIGNATURE:     TITLE:  
Chief Executive Officer or Chief Financial Officer PRINT NAME:    

 

24



--------------------------------------------------------------------------------

ATTACHMENT TO ADVANCE REQUEST

Dated:________________

Borrower hereby represents and warrants to Lender that Borrower’s current name
and organizational status is as follows:

 

Name:

   TransOral Pharmaceuticals, Inc.

Type of organization:

   Corporation

State of organization:

   Delaware

Organization file number:

   3478309

Borrower hereby represents and warrants to Lender that the street addresses,
cities, states and postal codes of its current locations are as follows:

Chief Executive Office, Principal Place of Business, and Location of Collateral:

300 Tamal Plaza, Suite 220, Corte Madera, CA 94925 through May 19, 2006.

Beginning May 19, 2006, its chief executive office will be located at 1003 West
Cutting Blvd., Suite 110, Point Richmond, CA, 94804

 

25



--------------------------------------------------------------------------------

Execution 4/13/06

TRANSORAL PHARMACUETICALS, INC.

LIQUIDITY FORECASTING ANALYSIS

CURRENT PORTFOLIO

3/15/2006

 

   

TICKER

   % or
HOLDINGS    

INSTRUMENT (RATING)

   INVESTMENT
AT COST    YIELD TO
MATURITY     MMF    13.31 %   EVERGREEN INSTITUTIONAL MMF    $ 2,447,049    4.44
%   AIG    4.05 %   AMERICAN GENERAL FINANCE (A1/P1)    $ 744,245    4.55 %  
USB    8.11 %   U.S. BANCORP (AA2/A+)    $ 1,491,405    4.38 %   SOCNAM    6.70
%   SOCIETE GENERALE (A1+/P1)    $ 1,231,615    4.47 % (4)   CCCIT    4.06 %  
CITIBANK CREDIT CARD ISSUANCE TRUST (AAA/AAA)    $ 746,719    4.56 %   BCSFUN   
1.35 %   BARCLAYS US FUNDING (A1+/P1)    $ 248,077    4.72 %   BCSFUN    1.35 %
  BARCLAYS US FUNDING (Al+/P1)    $ 248,133    4.74 %   C    8.20 %   CITIGROUP
(AA1/AA-)    $ 1,508,160    4.53 % (2)   MBNAS    8.20 %   MBNA CREDIT CARD
MASTER NOTE TRUST (AAA/AAA)    $ 1,507,734    4.57 %   LEH    4.11 %   LEHMAN
BROTHERS (A1/A+)    $ 755,460    4.56 % (1)   CCCIT    2.72 %   CITIBANK CREDIT
CARD ISSUANCE TRUST (AAA/AAA)    $ 501,016    4.90 %   BAC    1.37 %   MBNA
AMERICA BANK (AA1/AA)    $ 251,488    4.81 %   AAB    8.28 %   ABN AMRO (A1/A+)
   $ 1,522,185    4.66 %   STI    5.52 %   SUNTRUST BANK (A1/A)    $ 1,015,870
   4.63 % (3)   CHAMT    2.73 %   CHASE CREDIT CARD MASTER TRUST (AAA/AAA)    $
502,441    4.72 %   BCSFUN    1.33 %   BARCLAYS US FUNDING (A1+/P1)    $ 244,981
   4.92 %   CCE    4.06 %   COCA-COLA ENTERPRISES (A2/A)    $ 745,890    4.87 %
(5)   COMT    1.36 %   CAPITAL ONE MASTER TRUST (AAA/AAA)    $ 250,557    4.90 %
  LEH    5.55 %   LEHMAN BROTHERS (A1/A+)    $ 1,020,620    4.72 %   CCE    2.19
%   COCA-COLA ENTERPRISES (A2/A)    $ 403,104    4.73 %   AIG    5.46 %  
INTERNATIONAL LEASE FINANCE (A1/AA-)    $ 1,005,060    4.95 %        TOTAL    $
18,391,808    0.00 %                     

 

(1) Soft bullet asset backed security. Legal final 06/16/08.

 

(2) Soft bullet asset backed security. Legal final 10/15/08.

 

(3) Soft bullet asset backed security. Legal final 11/17/08.

 

(4) Soft bullet asset backed security. Legal final 4/7/08.

 

(5) Soft bullet asset backed security. Legal final 6/15/09.

COMPLIANCE MATRIX

 

General Guidelines

   Eligible Investments    Eligible Features

Maximum Maturity of Individual Security: 18 Months

   Treasuries    Callable

Maximum Average Maturity of Portfolio: 12 Months

   Agencies/GSE    Putable

Liquidity Requirement: 2x expected cash flow

   Corporates    Euro/Yankee

Issuer Concentration: 10%

   Bank Debt    Floating-rate

(no concentration limit on Treasury or Agency/GSE securities)

   Munis    VRDN    Repos       ABS/ABCP       ARS   



--------------------------------------------------------------------------------

EXHIBIT B

SECURED PROMISSORY NOTE

 

$10,000,000

   Advance Date: April __, 2006    Maturity Date: October 1, 2009

FOR VALUE RECEIVED, TRANSORAL PHARMACEUTICALS, INC., a Delaware corporation, for
itself and each of its Subsidiaries (the “Borrower”) hereby promises to pay to
the order of Hercules Technology Growth Capital, Inc., a Maryland corporation or
the holder of this Note (the “Lender”) at 525 University Avenue, Suite 700, Palo
Alto, CA 94301 or such other place of payment as the holder of this Secured
Promissory Note (this “Promissory Note”) may specify from time to time in
writing, in lawful money of the United States of America, the principal amount
of Ten Million Dollars ($10,000,000) or such other principal amount as Lender
has advanced to Borrower, together with interest at a rate equal to the prime
rate as reported in the Wall Street Journal as of the date hereof, plus
2.69% per annum based upon a year consisting of 360 days, with interest computed
daily based on the actual number of days in each month.

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated April 13,
2006, by and between Borrower and Lender (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”), and is entitled to the benefit and security of the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement), to which
reference is made for a statement of all of the terms and conditions thereof.
All payments shall be made in accordance with the Loan Agreement. All terms
defined in the Loan Agreement shall have the same definitions when used herein,
unless otherwise defined herein. An Event of Default under the Loan Agreement
shall constitute a default under this Promissory Note. Reference to the Loan
Agreement shall not affect or impair the absolute and unconditional obligation
of the Borrowers to pay all principal and interest and premium, if any, under
this Promissory Note upon demand or as otherwise provided herein

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

BORROWER FOR ITSELF AND     ON BEHALF OF ITS SUBSIDIARIES:     TRANSORAL
PHARMACEUTICALS, INC.       By:           Title:    

 

2.



--------------------------------------------------------------------------------

EXHIBIT C

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

1. Borrower represents and warrants to Lender that Borrower’s current name and
organizational status as of the Closing Date is as follows:

 

Name:

   TransOral Pharmaceuticals Inc.

Type of organization:

   Corporation

State of organization:

   Delaware

Organization file number:

   3478309

2. Borrower represents and warrants to Lender that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

 

Name:

   Celeres Pharmaceuticals, Inc.

Used during dates of:

   2002

Type of Organization:

   Same

State of organization:

   Delaware

Organization file Number:

  

Borrower’s fiscal year ends on December 31

Borrower’s federal employer tax identification number is: 02-0559915

3. Borrower represents and warrants to Lender that currently its chief executive
office is located at 300 Tamal Plaza, Suite 220, Corte Madera, 94925, and that
beginning on May 19, 2006, its chief executive office will be located at 1003
West Cutting Blvd., Suite 110, Point Richmond, CA, 94804

 

3.



--------------------------------------------------------------------------------

EXHIBIT D

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

Borrower has no issued patents. A list of patent applications as of March 3,
2006 is attached.

The Company has trademarked the name “TransOral.” The Company has entered into
an agreement with Novartis Pharmaceuticals, Inc. that it will use TransOral only
as a trade name and company name, and will not use or register TransOral as a
trademark in connection with any product.

The Company has entered into a term sheet for a non-exclusive license to
PharmaBurst, versions B2 and C1. This is an excipient that comprises up to 70%
of our current zolpidem tablet weight.

The Company is contemplating entering into a term sheet for a non-exclusive
license to PharmaBurst, versions B2 and C1 for sumatriptan. Such license will
cost a minimum of $100,000.

The Company has entered into a supply agreement with Plantex Pharmaceuticals,
Inc. to supply zolpidem tartrate, the active ingredient in its insomnia tablet.

The Company is in the process of finalizing a trademark for its insomnia
product. Though the Company may be able to trademark a name, it cannot be used
for marketing and sales purposes until the FDA approves such trademark, which
does not occur until shortly before product launch.

 

4.



--------------------------------------------------------------------------------

EXHIBIT E

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 

1. State Street Bank & Trust Company

   Fiduciary Investor Services

   225 Franklin Street

   Boston, MA 02110

 

Account Number:

   DE2275

Account Officer:

  

K. Hughes / Capital Advisors

617.537.3085

 

2. Comerica Bank

   Five Palo Alto Square

   3000 El Camino Real

   Palo Alto, CA 94306

 

Account Number:

   1892563980

Account Officer:

   Robert Ways    650.213.1705

 

5.



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE

Hercules Technology Growth Capital, Inc.

525 University Avenue, Suite 700

Palo Alto, CA 94301

Reference is made to that certain Loan and Security Agreement dated April 13,
2006 and all ancillary documents entered into in connection with such Loan and
Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) between Hercules Technology
Growth Capital, Inc. (“Hercules”) as Lender and TransOral Pharmaceuticals, Inc.
(the “Company”) as Borrower. All capitalized terms not defined herein shall have
the same meaning as defined in the Loan Agreement.

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provided certification of information
regarding the Company; hereby certifies that in accordance with the terms and
conditions of the Loan Agreement, except as disclosed in writing to Lender, the
Company is in compliance for the period ending                      of all
covenants, conditions and terms and hereby reaffirms that all representations
and warrants contained therein are true and correct on and as of the date of
this Compliance Certificate with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, after giving effect in all cases to any standard(s)
of materiality contained in the Loan Agreement as to such representations and
warranties. Attached are the financial statements supporting the above
certification. The undersigned further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (except for the absence
of footnotes with respect to unaudited financial statement and subject to normal
year end adjustments) and are consistent from one period to the next except as
explained below.

 

REPORTING REQUIREMENT

   REQUIRED    CHECK IF
ATTACHED

Interim Financial Statements

Interim Financial Statements

Audited Financial Statements

   Monthly within 30 days
Quarterly within 45 days
FYE within 180 days   

 

Very Truly Yours, TRANSORAL PHARMACEUTICALS, INC. By:     Name:     Its:    

 

6.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
                    , 2006, and is entered into by and between
                         (“Subsidiary”), and HERCULES TECHNOLOGY GROWTH CAPITAL,
INC., a Maryland corporation, as a Lender.

RECITALS

A. Subsidiary’s Affiliate, TransOral Pharmaceuticals, Inc. (“Company”) desires
to enter into that certain Loan and Security Agreement dated April 13, 2006,
with Lender, as such agreement may be amended (the “Loan Agreement”), together
with the other agreements executed and delivered in connection therewith;

B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Lender agree as follows:

 

1. The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

 

2. By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that Lender shall have no duties, responsibilities or obligations to
Subsidiary arising under or related to the Loan Agreement or the other
agreements executed and delivered in connection therewith. Rather, to the extent
that Lender has any duties, responsibilities or obligations arising under or
related to the Loan Agreement or the other agreements executed and delivered in
connection therewith, those duties, responsibilities or obligations shall flow
only to Company and not to Subsidiary or any other person or entity. By way of
example (and not an exclusive list): (a) Lender’s providing notice to Company in
accordance with the Loan Agreement or as otherwise agreed between Company and
Lender shall be deemed provided to Subsidiary; (b) Lender’s providing an Advance
to Company shall be deemed an Advance to Subsidiary; and (c) Subsidiary shall
have no right to request an Advance or make any other demand on Lender.

 

SUBSIDIARY:            By:                                       
                               Name:                                      
                          Title:                                      
                            Address:         
Telephone:                                                       
Facsimile:                                                       HERCULES
TECHNOLOGY GROWTH CAPITAL, INC.    By:                                       
                                                                           
Name:                                      
                                                                       
Title:                                      
                                                                         
Address:         

525 University Avenue, Suite 700

Palo Alto, CA 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060

  

 

7.



--------------------------------------------------------------------------------

EXHIBIT H

INVESTMENT POLICY

 

8.



--------------------------------------------------------------------------------

ADVANCE REQUEST

 

To:    Lender:    Date: April       , 2006    Hercules Technology Growth
Capital, Inc.       525 University Avenue, Suite 700       Palo Alto, CA 94301
      Facsimile: 650-473-9194       Attn:   

TRANSORAL PHARMACEUTICALS, INC. (“Borrower”) hereby requests from Hercules
Technology Growth Capital, Inc. (“Lender”) an Advance in the amount of
                     Dollars ($                     .00) on
                    ,              (the “Advance Date”) pursuant to the Loan and
Security Agreement between Borrower and Lender (the “Agreement”). Capitalized
words and other terms used but not otherwise defined herein are used with the
same meanings as defined in the Agreement.

Please:

 

  (a) Issue a check payable to Borrower                            __________

 

                               or

 

  (b) Wire Funds to Borrower’s account                            __________

 

Bank:

       

Address:

               

ABA Number:

       

Account Number:

       

Account Name:

       

Borrower hereby represents that the conditions precedent to the Advance set
forth in the Agreement are satisfied and shall be satisfied upon the making of
such Advance, including but not limited to: (i) that no Material Adverse Effect
in Borrower’s business or financial condition has occurred; (ii) that the
representations and warranties set forth in the Agreement and in the Warrant are
and shall be true and correct in all material respects on and as of the Advance
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date;
(iii) that Borrower is in compliance with all the terms and provisions set forth
in each Loan Document on its part to be observed or performed; and (iv) that as
of the Advance Date, no fact or condition exists that would (or would, with the
passage of time, the giving of notice, or both) constitute an Event of Default
under the Loan Documents. Borrower understands and acknowledges that Lender has
the right to review the financial information supporting this representation
and, if Lender determines in its reasonable discretion that a Material Adverse
Effect has occurred, Lender may decline to fund the requested Advance.

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement of, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.



--------------------------------------------------------------------------------

Borrower agrees to notify Lender promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Borrowing Date and if Lender has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

Executed as of April 13, 2006.

 

BORROWER: TRANSORAL PHARMACEUTICALS, INC. SIGNATURE:     TITLE:  
Chief Executive Officer or Chief Financial Officer PRINT NAME:    

 

2



--------------------------------------------------------------------------------

ATTACHMENT TO ADVANCE REQUEST

Dated:                            

Borrower hereby represents and warrants to Lender that Borrower’s current name
and organizational status is as follows:

 

Name:    TransOral Pharmaceuticals, Inc. Type of organization :    Corporation
State of organization:    Delaware Organization file number:    3478309

Borrower hereby represents and warrants to Lender that the street addresses,
cities, states and postal codes of its current locations are as follows:

Chief Executive Office, Principal Place of Business, and Location of Collateral:

300 Tamal Plaza, Suite 220, Corte Madera, CA 94925 through May 19, 2006.

Beginning May 19, 2006, its chief executive office will be located at 1003 West
Cutting Blvd., Suite 110, Point Richmond, CA, 94804

 

3



--------------------------------------------------------------------------------

SECURED PROMISSORY NOTE

 

$10,000,000

   Advance Date: April        , 2006    Maturity Date: October 1, 2009

FOR VALUE RECEIVED, TRANSORAL PHARMACEUTICALS, INC., a Delaware corporation, for
itself and each of its Subsidiaries (the “Borrower”) hereby promises to pay to
the order of Hercules Technology Growth Capital, Inc., a Maryland corporation or
the holder of this Note (the “Lender”) at 525 University Avenue, Suite 700, Palo
Alto, CA 94301 or such other place of payment as the holder of this Secured
Promissory Note (this “Promissory Note”) may specify from time to time in
writing, in lawful money of the United States of America, the principal amount
of Ten Million Dollars ($10,000,000) or such other principal amount as Lender
has advanced to Borrower, together with interest at a rate equal to the prime
rate as reported in the Wall Street Journal as of the date hereof, plus
2.69% per annum based upon a year consisting of 360 days, with interest computed
daily based on the actual number of days in each month.

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated April 13,
2006, by and between Borrower and Lender (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”), and is entitled to the benefit and security of the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement), to which
reference is made for a statement of all of the terms and conditions thereof.
All payments shall be made in accordance with the Loan Agreement. All terms
defined in the Loan Agreement shall have the same definitions when used herein,
unless otherwise defined herein. An Event of Default under the Loan Agreement
shall constitute a default under this Promissory Note. Reference to the Loan
Agreement shall not affect or impair the absolute and unconditional obligation
of the Borrowers to pay all principal and interest and premium, if any, under
this Promissory Note upon demand or as otherwise provided herein

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

BORROWER FOR ITSELF AND

ON BEHALF OF ITS SUBSIDIARIES:

    TRANSORAL PHARMACEUTICALS, INC.       By:           Title:    

 

4.